DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/588,870.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7-15, and 18-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1, 2, 7-15, and 18-19 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be 

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims  1, 2, and 7-12 are directed toward a process (method). Claims  13-15 and 18 are directed toward an apparatus (system). Claim 19 is directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims  1, 2, 7-15, and 18-19 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 13 and 19 are directed specifically to the abstract idea of generating and using embeddings for entities.  
Regarding independent claims 1, 13 and 19, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claims 1 and 13) A method (system, comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:), comprising:
performing, by one or more computer systems, processing related to a first set of features for a first entity using a first series of embedding layers, wherein the processing comprises applying each embedding layer in the first series of embedding layers to a concatenation of all outputs of one or more layers preceding the embedding layer;  
obtaining, by the one or more computer systems, a first embedding as a first output of a first final layer in the first series of embedding layers; and  
outputting the first embedding for use by a machine learning model.  

Claim 19) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:  
performing processing related to a first set of features for a member using a first series of embedding layers, wherein the processing comprises applying each embedding layer in the first series of embedding layers to a concatenation of all outputs of one or more layers preceding the embedding layer;  
obtaining a first embedding as a first output of a first final layer in the first series of embedding layers;
processing a second set of features for a job using a second series of embedding layers;
obtaining a second embedding as a second output of a second final layer in the second series of embedding layers; and
generating, based on the first embedding and the second embedding, a score that reflects a preference of the member for the job.  

As the underlined claim limitations above demonstrate, independent claims 1, 13 and 19 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 

Dependent claims 2, 7-12, 14-15, and 18 provide further details to the abstract idea of claims 1, 13 and 19 regarding the received data, therefore, these claims include mathematical concepts, mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 13 and 19. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1, 2, 7-15, and 18-19 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system” comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, a “computer system”, and a “a non-transitory computer-readable storage medium” storing instructions that when executed by a computer cause the computer to perform a method. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2, 7-12, 14-15, and 18 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B, 
Claims 1, 2, 7-15, and 18-19 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system” comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, a “computer system”, and a “a non-transitory computer-readable storage medium” storing instructions that when executed by a computer cause the computer to perform a method. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2, 7-12, 14-15, and 18 merely recite further additional embellishments of the abstract idea of independent claims 1, 13 and 19 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 13 and 19, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other 
Therefore, since there are no limitations in the claims 1, 2, 7-15, and 18-19 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1, 2, 7-15, and 18-19 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.
The Examiner suggests integrating the subject matter of dependent claims 3, 16, and 20 into the independent claims to overcome the 101 rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (Qingxin Meng, Hengshu Zhu, Keli Xiao, Le Zhang, and Hui Xiong, “A Hierarchical Career-Path-Aware Neural Network for Job Mobility Prediction,” KDD '19: Proceedings of the 25th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining, July 2019, Pages 14–24).
As per independent Claims 1 and 13, Meng discloses a method (system, comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:), comprising:
performing, by one or more computer systems, processing related to a first set of features for a first entity using a first series of embedding layers, wherein the processing comprises applying each embedding layer in the first series of embedding layers to a concatenation of all outputs of one or more layers preceding the embedding layer (See at least Pgs. 15-18);  
obtaining, by the one or more computer systems, a first embedding as a first output of a first final layer in the first series of embedding layers (See at least Pgs. 15-18); and  
outputting the first embedding for use by a machine learning model* (See at least Pgs. 14-18).

*Please note:
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
“For”
See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968)(where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.”
b.	“-Able”
See e.g.  In re Collier, 158 USPQ 266, 267-68 (CCPA 1968)(where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a 
Functional recitation(s) have been considered but given less patentable weight because they fail to add any steps and are thereby regarded as intended use language.  A recitation of the intended use of the claimed invention must result in additional steps.  See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).
The Examiner suggests integrating the subject matter of dependent claims 2 and 15 to effectively integrate the use of the first/ second embedding(s) by a machine learning model.
  
As per Claim 2, Meng discloses generating, by the machine learning model based on the first embedding and additional input, a score that reflects a preference of the first entity for a second entity represented by the additional input (See at least Pgs. 15-18).
As per Claim 3, Meng discloses training the machine learning model to predict an outcome associated with the first entity and the second entity based on the first embedding and the additional input (See at least Pgs. 15-18).  
As per Claim 4, Meng discloses wherein training the machine learning model to predict the outcome associated with the first entity and the second entity based on the first embedding and the additional input comprises:  updating, based on the outcome, parameters in the first series of embedding layers for generating the first embedding from the first set of features (See at least Pgs. 15-18).
As per Claim 5, Meng discloses wherein training the machine learning model to predict the outcome associated with the first entity and the second entity based on the first embedding and the additional input further comprises:  updating, based on the outcome, additional parameters in the 
As per Claim 6, Meng discloses wherein training the machine learning model to predict the outcome associated with the first entity and the second entity based on the first embedding and the additional input further comprises:  selecting, based on a weight associated with the outcome, a size of an update to the parameters in the first series of embedding layers (See at least Pgs. 15-18).
As per Claim 7, Meng discloses processing a second set of features for a second entity using a second series of embedding layers;  obtaining a second embedding as a second output of a second final layer in the second series of embedding layers; and  outputting the second embedding for use by the machine learning model (See at least Pgs. 15-18). 
As per Claim 8, Meng discloses outputting a recommendation related to the first and second entities based on the score (See at least Pgs. 15-18).  
As per Claim 9, Meng discloses wherein outputting the recommendation related to the first and second entities based on the score comprises:  including a job represented by the second entity in a ranking of jobs that is outputted to a member represented by the first entity (See at least Pgs. 15-18).  
As per Claims 10 and 18, Meng discloses configuring, based on a set of cardinalities of the first set of features, dimensionalities of input embeddings produced from the first set of features by an input layer preceding the first series of embedding layers; and applying the input layer to the first set of features to produce the input embeddings for subsequent processing by the first set of embedding layers (See at least Pgs. 15-18).  
As per Claim 11 (1), Meng discloses wherein the first set of features comprises at least one of:  a skill;  a company;  a title;  an educational attribute;  a seniority; and a function (See at least Pgs. 15-18).  
As per Claim 12, Meng discloses wherein the first entity comprises at least one of: a member; a job; a company; and a content item (See at least Pgs. 15-18).  
As per Claim 14, Meng discloses wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:  process a second set of features for a second entity using a second series of embedding layers;  obtain a second embedding as a second output of a second final layer in the second series of embedding layers; and  output the second embedding for use by the machine learning model (See at least Pgs. 15-18).  
As per Claim 15, Meng discloses wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:  generate, by the machine learning model based on the first embedding and the second embedding, a score that reflects a preference of the first entity for the second entity; and  output a recommendation related to the first and second entities based on the score (See at least Pgs. 15-18).  
As per Claim 16, Meng discloses train the machine learning model to predict an outcome associated with the first entity and the second entity based on the first embedding and the second embedding (See at least Pgs. 15-18).  
As per Claim 17, Meng discloses wherein training the machine learning model to predict the outcome associated with the first entity and the second entity based on the first embedding and the second embedding further comprises:  selecting, based on a weight associated with the outcome, a size of an update to parameters in the first and second series of embedding layers (See at least Pgs. 15-18).  
As per independent Claim 19, Meng discloses non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:  
performing processing related to a first set of features for a member using a first series of embedding layers, wherein the processing comprises applying each embedding layer in the first series of embedding layers to a concatenation of all outputs of one or more layers preceding the embedding layer (See at least Pgs. 15-18);  
obtaining a first embedding as a first output of a first final layer in the first series of embedding layers (See at least Pgs. 15-18);  
processing a second set of features for a job using a second series of embedding layers (See at least Pgs. 15-18);  
obtaining a second embedding as a second output of a second final layer in the second series of embedding layers (See at least Pgs. 15-18); and
generating, based on the first embedding and the second embedding, a score that reflects a preference of the member for the job (See at least Pgs. 14-18).  
As per Claim 20, Meng discloses training a machine learning model to predict an outcome associated with the member and the job based on the first embedding and the second embedding (See at least Pgs. 15-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 22, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629